DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3rd, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2015219999, see Machine Translation for citations) in view of Wang (US20210391578).
Regarding Claim 1, Satoshi discloses a secondary battery [0041] that comprises a negative electrode [0041], a positive electrode [0042], and an electrolyte [0043],
Wherein the positive electrode comprising a positive active material including a lithium metal oxide (positive electrode active material is lithium nickel cobalt manganese oxide compound-[002],[0012]) and a reaction inducing substance (heat absorbing material is reaction inducing substance-[008], endothermic material-[0012]) in which the lithium metal oxide is in the form of secondary particles including primary particles (positive electrode active material is in the form of a secondary aggregate-[0027], it is the examiner’s position that the positive electrode active material being in a secondary agglomerate meets the limitation of the lithium metal oxide being in the form of secondary particles including primary particles),
Wherein the reaction-inducing substance forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher in a use environment of the secondary battery, thereby improving thermal safety of the secondary battery ([0008]-heat absorbing material, [0018]-dehydration reaction of heat absorbing material Aluminum Hydroxide to produce alumina and water at temperature range of 200 C to 300 C, Magnesium Hydroxide is another option for heat absorbing material).
Satoshi discloses a positive electrode active material particle where the core of the particle is made of lithium metal oxide (lithium metal oxide compound used as active material for core of particle, [0017]). Satoshi further discloses that the active material particle is further mixed with aluminum hydroxide ([008], endothermic material is aluminum hydroxide-[0012]). Satoshi further discloses wherein the positive active material and endothermic material are mixed into a secondary aggregate of particles ([0027]).
Satoshi does not directly disclose that the reaction-inducing substance is located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide. 
Wang discloses a positive electrode active material ([0039]) that includes a lithium particle that has an aluminum hydroxide coating (Fig. 1, core particle-102 made of lithium metal oxide, [0040], aluminum hydroxide-104, [0026]). Wang further discloses that the lithium metal oxide particle core is surrounded by aluminum hydroxide (Fig. 2A). Wang teaches that this structure allows for improved increased charge/discharge rates, decreased manufacturing costs, and faster recharge ([0055]).
It is the examiner’s position that because Wang discloses an aluminum hydroxide coating around a core particle of lithium metal oxide, and Satoshi’s reaction-inducing substance is aluminum hydroxide, and Satoshi discloses a lithium metal oxide particle as its positive electrode material, that the combination of Satoshi in view of Wang provides a lithium metal oxide that is coated with the reaction-inducing substance and further that the aluminum hydroxide would be located between agglomerated primary particles.
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode active material of Satoshi with the teachings of Wang to have the reaction-inducing substance located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide. This modified structure would yield the expected results of improved increased charge/discharge rates, decreased manufacturing costs, and faster recharge.
Regarding Claim 3, Satoshi in view of Wang discloses the limitations as set above, Satoshi further discloses that the reaction for forming the reaction product is an endothermic reaction ([0008]-heat absorbing material made of Aluminum Hydroxide, [0012]-Aluminum Hydroxide/Magnesium Hydroxide referred to as endothermic material, [0018]-dehydration reaction accompanied by endothermic reaction)
Regarding Claim 4, Satoshi in view of Wang discloses the limitations as set above, Satoshi further discloses that Aluminum Hydroxide reacts at 200 C to 350 C ([0018]), therefore Satoshi discloses that a reaction product is capable of being detected at 300 C as Satoshi teaches the reaction occurs at 300 C. The instant claim 4 presently recites a product by process limitation and therefore is not limited by the recited steps. For examination purposes, the examiner reads claim 4 to be a reaction product will be formed at or before when the battery reaches 300 C. 
Regarding Claim 5, Satoshi in view of Wang discloses the limitations as set above, Satoshi further discloses that Magnesium Hydroxide reacts at 300 C to 400 C ([0018])]), therefore Satoshi discloses that a reaction product is capable of being detected at 380 C as Satoshi teaches the reaction occurs at 380 C. The instant claim 5 presently recites a product by process limitation and therefore is not limited by the recited steps. For examination purposes, the examiner reads claim 5 to be a reaction product will be formed at or before when the battery reaches 380 C.
Regarding Claim 6, Satoshi in view of Wang discloses the limitations as set above, Satoshi further discloses that both reaction substances Aluminum and Magnesium Hydroxide react in ranges 200 – 300 C and 300-400 C respectively. 
Satoshi does not explicitly state that as the temperature increases, the size of the reaction product increases. However, Satoshi discloses that the dehydration reactions for Aluminum and Magnesium occur in temperature ranges. One of ordinary skill in the art would understand that increasing temperature for an endothermic dehydration reaction also increases the chemical reaction kinetics. 
Therefore, one of ordinary skill in the art would understand that by increasing the temperature, the dehydration reaction chemical kinetics would increase, and it would be reasonable to conclude that the amount, and therefore the size, of the reaction product would increase as well.
Regarding Claim 7, Satoshi in view of Wang discloses the limitations as set above, Satoshi further discloses the positive electrode under a DSC analysis showing a peak at 300 C being shifted higher than 5 C in a direction of increasing temperature compared to a positive electrode not having the reaction inducing substance (Fig. 3, [0059]).
Regarding Claim 14, Satoshi discloses an active material ([0010]-positive electrode active material) comprising; 
a lithium metal oxide ([0018]- Ni-based lithium metal oxide used as positive electrode active material); and 
a reaction-inducing substance (heat absorbing material is reaction inducing substance-[008], endothermic material-[0012]), 
the lithium metal oxide is in the form of secondary particles including primary particles (endothermic material-20 and positive electrode active material-10 in mixed state-[0022], Fig. 1, shows endothermic material coated on surface of positive electrode active material, which is lithium metal oxide, Fig. 1 shows endothermic material present between lithium metal oxide particles),
Wherein the reaction-inducing substance is located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide (endothermic material-20 and positive electrode active material-10 in mixed state-[0022], Fig. 1, shows endothermic material coated on surface of positive electrode active material, which is lithium metal oxide, Fig. 1 shows endothermic material present between lithium metal oxide particles), and 
Wherein the reaction-inducing substance that forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher in a use environment of a secondary battery, thereby improving the thermal safety of the battery ([0018]- Aluminum Hydroxide reacts to absorb heat at temperature 200 C- 300 C).  
Satoshi does not directly disclose that the reaction-inducing substance is located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide. 
Wang discloses a positive electrode active material ([0039]) that includes a lithium particle that has an aluminum hydroxide coating (Fig. 1, core particle-102 made of lithium metal oxide, [0040], aluminum hydroxide-104, [0026]). Wang further discloses that the lithium metal oxide particle core is surrounded by aluminum hydroxide (Fig. 2A). Wang teaches that this structure allows for improved increased charge/discharge rates, decreased manufacturing costs, and faster recharge ([0055]).
It is the examiner’s position that because Wang discloses an aluminum hydroxide coating around a core particle of lithium metal oxide, and Satoshi’s reaction-inducing substance is aluminum hydroxide, and Satoshi discloses a lithium metal oxide particle as its positive electrode material, that the combination of Satoshi in view of Wang provides a lithium metal oxide that is coated with the reaction-inducing substance and further that the aluminum hydroxide would be located between agglomerated primary particles.
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode active material of Satoshi with the teachings of Wang to have the reaction-inducing substance located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide. This modified structure would yield the expected results of improved increased charge/discharge rates, decreased manufacturing costs, and faster recharge.
Claims 2, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2015219999, see Machine Translation for citations) in view of Wang (US20210391578), as applied to claim 1 above, in view of Takao (EP0944126) (provided in Applicant’s IDS filed on February 17th, 2022).
Regarding Claim 2, Satoshi in view of Wang discloses all the limitations as set above. 
Satoshi is silent to the reaction inducing substance forming a reaction product by reacting with at least one of the electrolyte and a binder in the secondary battery. Satoshi discloses that the electrolyte used can be a polymer electrolyte ([0023]) and is preferable to use a lithium salt among the list of LiPF6, LiBF4 or LiClO4 ([0043]), and the organic solvent may be an aprotic organic solvent such as propylene carbonate (PC), ethylene carbonate (EC), dimethyl carbonate (DMC), diethyl carbonate (DEC) and the like can be preferably selected ([0043]). Satoshi further discloses that the electrolyte is injected into the battery pouch ([0056]). 
Takao discloses a lithium secondary battery ([001]), which includes a reaction inducing substance that reacts with the electrolyte in the secondary battery ([0010], [0017] – electrolyte with aprotic organic solvent, [0021]- reaction initiator is used to lower temperature for thermal polymerization of aprotic solvent). Because Takao’s electrolyte contains the reaction inducing substance and is reacting by absorbing thermal energy ([0010] - polymerization caused by thermal reaction), the reaction inducing substance is reacting with the electrolyte. Takao further discloses that the positive electrode active material can be a lithium metal oxide ([0036]). Takao further discloses that the electrolyte is injected into the battery can ([0048]). Takao further discloses that the lithium salt in the electrolyte can be LiPF6, LiBF4, or LiClO4 ([0038]) and that the electrolyte is a polymer electrolyte ([0025]) where the organic solvent that is thermally polymerizable includes ethylene carbonate, propylene carbonate, dimethyl carbonate, or diethyl carbonate ([0017]). Takao teaches that this configuration of the reaction inducing substance can improve charge and discharge cycle characteristics ([0043]).
It is the examiner’s position that because Takao discloses that the electrolyte is injected into the battery can, and the electrolyte is not enclosed in a specific member of the battery structure the electrode active material particles are in contact with the electrolyte. Furthermore, the examiner notes that the injection of the electrolyte of Takao is the same as the injection of the electrolyte of Satoshi. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the reaction inducing substance of Satoshi with the teachings of Takao to have a reaction inducing substance forming a reaction product by reacting with at least one of the electrolytes and a binder in the secondary battery. This modified structure would yield the expected result of improved charge and discharge cycle characteristics.
Regarding Claim 11, Satoshi in view of Wang further in view of Takao discloses all the limitations as set above. 
Satoshi is silent to the reaction product being a polymer.
Takao further discloses that the reaction product is a polymer ([0010] – reaction product is polymerized and solidified electrolyte solution, [0017] - aprotic organic electrolyte, with disclosed organic solvents that are thermally polymerizable, [0020] – the non-aqueous solvent can be thermally polymerized). Takao teaches that this configuration of the reaction inducing substance can improve charge and discharge cycle characteristics ([0043]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the reaction inducing substance of Satoshi with the teachings of Takao to have the reaction product be a polymer. This modified structure would yield the expected result of improved charge and discharge cycle characteristics.
Regarding claim 12, Satoshi in view of Wang further in view of Takao discloses all of the limitations as set forth above. 
Satoshi in view of Wang is silent to the reaction product being a polymer, wherein the polymer comprises at least one of Si, P, O or F. 
Takao discloses a reaction inducing substance located in the electrolyte ([0011] - electrolyte solidifies by a thermal reaction at a designated temperature, [0020] - non-aqueous solvent can be thermally polymerized, [0021-0022] - reaction initiator used to polymerize non-aqueous solvent of electrolyte, reaction inducing substance includes both aprotic solvent and reaction initiator). Takao further discloses a reaction inducing substance that forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher ([0011] - electrolyte is solidified by a thermal reaction, [0022] - reaction initiator is selected to start polymerization and solidification reaction desirably at least 120 C.) Takao further discloses that the reaction product is a polymer ([0010] – reaction product is polymerized and solidified electrolyte solution, [0017] - aprotic organic electrolyte, with disclosed organic solvents that are thermally polymerizable, [0020] – the non-aqueous solvent can be thermally polymerized). Takao teaches that the aprotic organic electrolyte can use organic solvents that dissolve lithium salt ([0017]). Takao also teaches that solvents which can generate combustibles gases by a thermal decomposition with adding the lithium salt are desirable ([0017]). Takao further teaches that phosphoric acid ester derivatives of the organic solvents can be used ([0017]).Takao also teaches dioxolane is among the desirable organic solvents to use ([0017]). 
Therefore, it would have been obvious to one of ordinary skill to modify the reaction inducing substance of Satoshi in view of Wang with the teachings of Takao, to use dioxolane with its phosphoric ester derivatives as the electrolyte solvent in order to have a solvent which achieves the desirable and expected result of generating combustible gases by thermal decomposition. When the electrolyte solvent is polymerized from the thermal reaction, the product is a polymer that contains both phosphorous and oxygen. 
Claim 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2015219999, see Machine Translation for citations) in view of Wang (US20210391578), as applied to claim 1 above, in view of Kagami (US20160233474).
Regarding claim 8, Satoshi in view of Wang discloses all of the limitations set forth above. Satoshi further discloses a material that undergoes an endothermic dehydration reaction ([0008]) for use in a secondary battery for heat safety purposes ([0042]) using metal hydroxide particles ([0018]-aluminum hydroxide).
Satoshi is silent to a reaction inducing substance that comprises a chemical that fits formula 1 of the instant claim 8. 
Kagami discloses a material, or filler ([0051]), inside of an electrolyte for use in a battery that undergoes an endothermic dehydration reaction for heat safety purposes ([0008]). Kagami further discloses that the filler is orientated parallel to the electrode surface ([0069]). Kagami further discloses that examples of inorganic particles for the endothermic dehydration reaction material include hydrate particles, metal hydroxide particles, and particles of a mineral ([0056]). Kagami further discloses that the metal hydroxide can be aluminum hydroxide ([0058]). Kagami also discloses that the particles of a mineral are particles of a clay mineral that can contain laminar silicate minerals ([0059]). Kagami further discloses that the laminar silicate minerals can include porous aluminosilicates such as zeolite with a formula of M2/nO.Al2O3.xSiO2.yH2O where M is a metal element, x can be equal to or greator than 2, and y can be equal to or greater than 0 ([0064]). Kagami teaches that the orientation of the filler allows for better heat dissipation ([0071]), which allows for the flat shaped filler particles to have higher insulating properties between electrodes than other fine particles and can prevent a short circuit between the electrodes even when contamination occurs ([0077]), as well as being able to undergo an endothermic dehydration reaction to prevent thermal runaway when a short circuit does occur or if the battery is exposed to a high temperature environment ([0079]). 
Therefore it would have been obvious to one of ordinary skill to modify the heat absorbing endothermic material of Satoshi with the teachings of Kagami to have an reaction inducing substance made from an endothermic material comprising flat-shaped filler particles of zeolite, to achieve the expected result of improved insulating properties between the electrodes and to prevent short circuits as well as being able to prevent thermal runaway in the event of a short circuit or high temperature environment through an endothermic dehydration reaction. The zeolite of the modified endothermic compound would have a formula of M2/nO.Al2O3.xSiO2.yH2O, where M could be any metal element. One of ordinary skill would understand that the metal Nickel could be chosen for M. If y is set to zero, x is set to equal 2, the formula of zeolite would be NiOAl2O3.2SiO2 or NiAl2Si2O8. This zeolite compound would fit the formula of instant claim 8 when M is set to be Nickel and Aluminum, y for Nickel is set to 0.25, y for aluminum is set to 0.5, z is set to 1 and y = 0.5 is used for Silicon, a is set to 2 for Oxygen, and b and x are set to zero giving a formula of Ni0.5Al0.5Si0.5O2 which equals NiAl2Si2O8.
Regarding claim 10, Satoshi in view of Wang further in view of Kagami discloses all of the limitations as set forth in claim 1 and 8. Satoshi in view of Kagami discloses all of the limitations as set forth in claim 8. Satoshi further discloses a material that undergoes an endothermic dehydration reaction ([0008]) for use in a secondary battery for heat safety purposes ([0042]) using metal hydroxide particles ([0018]-aluminum hydroxide).
Satoshi is silent to the presence of SiO2 in a molar ratio to the compound of instant claim 8 formula 1 of 0.8 or less.
Kagami discloses that the zeolite used for the endothermic dehydration reaction has a formula of M2/nO.Al2O3.xSiO2.yH2O where M is a metal element, x can be equal to or greater than 2, and y can be equal to or greater than 0 ([0064]). Kagami also teaches that lamellar structure minerals have a Si-O tetrahedral sheet combined with an Al-O octahedral sheet ([0060]).
The formula 1 of instant claim 8 has x set to its minimum value of 2. A person of ordinary skill in the art would understand that zeolite structures where x is greater than 2 can also be used to achieve the same results. With the formula of instant claim 8 being defined with the zeolite having x = 2, when x is greater than 2, more SiO2 is present along with the compound that fits the instant claim 8 formula 1. Therefore it would have been obvious of one of ordinary skill in the art to skill to modify the heat absorbing endothermic material of Satoshi with the teachings of Kagami to have an reaction inducing substance made from an endothermic material comprising flat-shaped filler particles of zeolite, to achieve the expected result of improved insulating properties between the electrodes and to prevent short circuits as well as being able to prevent thermal runaway in the event of a short circuit or high temperature environment through an endothermic dehydration reaction. The zeolite of the modified endothermic compound would have a formula of M2/nO.Al2O3.xSiO2.yH2O, where x is greater than 2, and M is nickel. As discussed above, the compound of formula 1 of instant claim 8 would be satisfied by x = 2, so with x being greater than 2, set to 3 for example, SiO2 is present in a molar ratio of 0.8 or less to the compound of formula 1.
Claim 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2015219999, see Machine Translation for citations) in view of Wang (US20210391578), as applied to claim 14 above, in view of Cho (US20160181611).
Regarding claim 16, Satoshi in view of Wang discloses all of the limitation as set forth above. Satoshi discloses a positive electrode active material ([0010]) with a nickel based lithium metal oxide ([0018]).
Satoshi is silent to the use of primary or secondary particles for the active material.
Cho discloses a cathode active material made from secondary particles formed of a nickel-based lithium metal oxide ([0042] with a coating layer. Cho teaches that a secondary particle is made from an aggregate of primary particles, and the secondary particle may have pores or boundaries between the primary particles ([0043]). Cho discloses that the primary particle may be completely covered with a coating layer that can decrease microcracks created during expansion and contraction of the active material during charge and discharge which improves thermal stability and lifespan characteristics of the battery ([0064]).
Therefore it would have been obvious to one of ordinary skill in the art to modify the active material of Satoshi with the teachings of Cho to have an active material made from secondary and primary particles, where the endothermic particles are included in the coating layer in order to achieve the expected result of thermal stability and improved lifespan of the battery during charge and discharge. 
Regarding claim 17, Satoshi in view of Wang further in view of Cho discloses all of the limitation as set above. Satoshi in view of Cho discloses all of the limitations as set above. Satoshi discloses a positive electrode active material ([0010]) with a nickel based lithium metal oxide ([0018]).
Satoshi is silent to active material made of primary and secondary particles that include Si inside of their pores.
Cho discloses a cathode active material made from secondary particles formed of a nickel-based lithium metal oxide ([0042] with a coating layer. Cho teaches that a secondary particle is made from an aggregate of primary particles, and the secondary particle may have pores or boundaries between the primary particles ([0043]). Cho discloses a coating layer with a distinct boundary ([0079]) to the primary particles. Cho teaches that pores or boundaries are synonymous ([0043]). Cho discloses that the coating layer may contain 0-30 mol % of Cobalt ([0051]), which improves the stability of the composite cathode active material ([0051]). Cho teaches that Silicon and Cobalt are interchangeable with respect to use in the coating layer ([0114]). 
Therefore it would be obvious to one of ordinary skill in the art to modify Satoshi’s active material with the teachings of Cho to have an active material made of primary and secondary particles with a coating layer that covers the pores of the active material made up of 30 % mol silicon to achieve the expected result of improved stability of the composite cathode active material. The coating layer can contain up to 30 mol % silicon, and since the coating layer is present between the primary particles of the secondary particles, one of ordinary skill would understand virtually all of the pores would contain at least some of the silicon as it is part of the layer, therefore if an EDX analysis was performed, silicon would be detected in 50% or more of the pores. Using silicon in the coating layer would lead to the expected result of improved stability of the composite cathode active material.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 9 draws its dependency from claim 1. Claim 1 claims a reaction inducing substance that forms a reaction product by consuming thermal energy. Claim 9 claims that the reaction inducing substance contains Lithium and Silicon. Kagami is the most relevant prior art as it describes material that undergoes an endothermic dehydration reaction for use in a battery during a thermal spike ([0008]) and among the particles that can undergo this reaction include laminar silicates ([0059]). Kagami does not offer a particle for this reaction that contains Lithium. Kagami only offers compounds that contain silicon oxygen and various transition metals ([0056]-[0064]). Claim 9’s reactive substance is distinct because it claims for the reactive substance to include lithium and silicon. Kagami does not provide lithium and silicon together in any compounds for the reactive substance. The inclusion of lithium along with silicon in the reactive substance is distinct from the prior art. Claim 9 is allowable. 
Response to Arguments
Applicant’s amendments, in view of their arguments, see Claims, filed June 23rd, 2022, with respect to the rejection(s) of claim(s) 1, and its dependents under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Satoshi in view of Wang over 35 USC 103.
Applicant's arguments filed June 23rd, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Satoshi’s “positive active material layer” and “positive active material” are incorrectly interchanged by the examiner, and that the term “coating” is not appropriate to be used to describe the reaction-inducing substance of Satoshi in relation to the active material, as the endothermic material used as the reaction-inducing substance is mixed with the positive active material which places the reaction-inducing substance in a “simple contact” relation instead of a “coating” relation. Applicant further argues that the particle sizes of both the reaction-inducing substance and the positive active material particle having to be the same, as well as the ratio of the positive active material to the reaction inducing substance, prevent the “heat-absorbing material to be located within the positive active material particles” and therefore prevent it from being compared to the instant application
The examiner notes the interpretations of the applicant of the terms “positive active material layer”, “positive active material”, and “coating”. 
The examiner agrees with applicant that Satoshi by itself, does not disclose that the reaction-inducing substance of Satoshi meets the limitation of being located between the agglomerated primary particles and/or is coated on a surface of the lithium metal oxide. 
However, the examiner notes that Satoshi does disclose that the reaction inducing substance is mixed with the positive active material particles to create a secondary aggregate of the positive electrode active material and the reaction-inducing substance (referred to by Satoshi as endothermic material). Furthermore, Satoshi does disclose that the metal oxide positive active material particles are in the form of secondary particles formed from primary particles, as Satoshi describes the positive electrode active material as a secondary aggregate.
Therefore, Satoshi teaches that the endothermic material can be used effectively with lithium metal oxide primary particles that are agglomerated together to form secondary particles. 
Therefore, Satoshi in view of Wang overcomes the deficiency by modifying the endothermic material to be placed directly onto the primary lithium metal oxide primary particle and meets the limitation of having the reaction-inducing substance located between agglomerated primary particles and/or coated on a surface of the lithium metal oxide. 
Furthermore, the ratio of the endothermic material to the positive active material particles does not prevent the reaction-inducing substance from being placed between the positive electrode primary particles and/or being coated on a surface of the lithium metal oxide, as the claim language does not require the primary particles to be entirely coated. Therefore, Satoshi in view of Wang, meets the limitation as stated in claim 1. 
Thus, the combination of Satoshi in view of Wang allows for a positive active material primary particle to be coated with the 
Applicant argues that Satoshi and Takao are completely different from the present application, and their purposes are also different. 
The examiner respectfully disagrees as the combination of Satoshi in view of Takao is not hindered by either disclosure. Although Takao is directed to an electrolyte and Satoshi is directed to a positive electrode material, both Satoshi and Takao share the same positive electrode active materials, and share the same electrolyte materials. Furthermore, Satoshi’s positive electrode active material is immersed in electrolyte and both Satoshi and Takao take advantage of an endothermic reaction for heat control. Furthermore, the scope of each of the disclosures of Satoshi and Takao are both equivalent as both Satoshi and Takao are directed towards preventing thermal runaway reactions. Therefore, it would be obvious to one of ordinary skill in the art to modify Satoshi with the teachings of Takao. 
	Applicant further argues that the present application aims to “improve thermal stability without degrading battery performance,” and Satoshi is to “improve thermal stability but can be easily manufactured.” Applicant notes that Satoshi states that "conventionally, there is a technology for forming a coating layer that plays a role in improving thermal stability on the electrode surface (not on the surface of the positive active material particles)", and "very difficult problem in manufacturing a porous coating layer", and SATOSHI was motivated to improve it. Applicant states that Satoshi is for easy manufacturing, and as a means for this, "a heat-absorbing material that plays a role in improving thermal stability is simply mixed with the positive active material". Applicant argues that Satoshi and the present application are different in recognition of technical problems and the purpose of the invention and the technical solution and means for solving the problem are also completely different. 
	The examiner respectfully disagrees as both the instant and Satoshi hope to “improve thermal stability”. One of ordinary skill in the art would understand that improving thermal stability would inherently provide several benefits and therefore, both to “improve thermal stability without degrading battery performance,” and to “improve thermal stability but can be easily manufactured” are within the same scope. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama (US20170040600) discloses a positive electrode particle that has metal oxides, including aluminum hydroxide, coating and disposed between lithium metal oxide primary particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728